                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CR-154-D



UNITED STATES OF AMERICA                       )
                                               )   .
                                               )
                   v.                          )               ORDER
                                               )
JUMAANE REMERIUS PUGH,                         )
                                               )
                           Defendant.          )


        On July 29, 2020, Jumaane Remerius Pugh ("Pugh" or "defendant") moved for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018)(codifiedasamendedat 18U.S.C. § 3582) and:filedamemorandum

and records in support [D.E. 61, 64]. On December 1, 2020, the United States responded in

opposition [D.E. 67]. As explained below, the court denies Pugh's motion.

                                                   I.

       On September 7, 2018, pursuant to a written plea agreement, Pugh pleaded guilty to

possession with intent to distribute a quantity of cocaine and cocaine base (crack) (count one) and

possession of a firearm in furtherance of a drug trafficking crime (count two). See [D.E. 1, 42, 43].

On December 6, 2018, the court held a sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 56, 58, 59]; Fed. R. Crim. P. 32(i)(3)(A)-(B).

The court calculated Pugh's total offense level to be_ 17, his ctiminal history category to be III, and

his advisory guideline range to be 30 to 37 months' imprisonment on count one and 60 months'

consecutive imprisonment on count two. See [D.E. 59] 1. After thoroughly considering all relevant




            Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 1 of 8
factors under 18 U.S.C. § 3553(a), the court sentenced Pugh to 37 months' imprisonment on count

one and 60 months' consecutive imprisonment on count two, for a total of97 months' imprisonment.

See [D.E. 58] 3. Pugh did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary'and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

                                                  2

            Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 2 of 8
of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (Il) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                       is experiencing a serious deterioration in physical or mental health
                       because ofthe aging process; and (iii) has served at least 10 years or 7S
                       percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.



                                                    3

              Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 3 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U .S.S.G. § 1B1.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A).     See. y._, United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section 1B1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § 1B1.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3SS3(a)

factors. See,~ id. at 2~0-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ryffin, 978 F.3d


                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                 (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

            Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 4 of 8
1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Pugh's request for compassionate release, Pugh contends that he has exhausted his

administrative remedies and that section 3582's exhaustion requirement should be waived. See [D.E.

61] 2-3; [D.E. 64] 2. On April 3, 2020, Pugh submitted a request for compassionate release to the

BOP, which was denied. See [D.E. 64] 15-18. On June 24, 2020, Pugh submitted an attempt at

informal resolution to modify his sentence, which was also denied. See id. at 19--20. On July 22,

2020, Pugh submitted another request for sentence reduction, but has received no response. See id

at23-24. The government has invoked section3582's exhaustion requirement, contending that Pugh
                                         I


improperly requested home confinement under the CARES Act instead of compassionate release,

and that the BOP has no records ofreceiving a compassionate release request from Pugh. See [D.E.

67] 3, 15-16; [D.E. 67-1]; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). The court

assumes without deciding that Pugh has exhausted his administrative remedies and addresses Pugh's

claim on the merits.

       Pugh seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his
                                                       .                               /

request, Pugh cites that he tested positive for COVID-19 in June 2020 (and apparently recovered

from it given a negative July 2020 test), the COVID-19 pandemic, and his asthma, pulmonary

sarcoidosis, hypertension, cardiomyopathy, thalassemia, obesity, and history of smoking. See [D.E.

61] 3, 5; [D.E. 64] 3-7, 25-146. Pugh also cites the conditions at FCC Butner, his rehabilitation

efforts, and his release plan. See [D.E. 61] 3-6; [D.E. 64] 8, 147-48.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

                                                5

            Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 5 of 8
sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). WhilePughstatesthathesuffers

from asthma, pulmonary sarcoidosis, hypertension, cardiomyopathy, thalassem.ia, and obesity, he has

not demonstrated that he is not going to recover from these conditions or that they cannot be treated

while Pugh serves his sentence. The same point holds true if Pugh were again to contract COVID-

19. Accordingly, reducing Pugh's sentence is not consistent with application note l(A). See 18

U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Pugh's medical conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3SS3(a) factors counsel against reducing Pugh's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

       Pugh is 43 years old and engaged in very serious criminal behavior in May 2016. See PSR

ft 8-11. During a traffic stop, police discovered a handgun, ammunition, and various narcotics in
Pugh's car. See id. at ft 8-9. Pugh is conservatively accountable for 10 oxycodone pills, 20

alprazolam pills, 25.49 grams of cocaine, 19.48 grams of crack cocaine, and 9.81 grams of

marijuana. See id. at~ 11. Moreover, Pugh's May 2016 crimjnal activity followed a 2002

conviction in the Eastern. District ofNorth Carolina for felon in possession of a firearm, where Pugh

also possessed a firearm and crack cocaine during a traffic stop. See id. at~ 31. For that conviction,

Pugh was sentenced to 120 months' imprisonment. See id. Pugh learned nothing from his first

                                                  6

            Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 6 of 8
lengthy trip to federal prison. Pugh is also a violent recidivist with state convictions including, but

not limited to, resisting a public officer (two counts), possession with the intent to manufacture, sell,

or deliver marijuana, assault with a deadly weapon inflicting serious injury (two counts), assault on

a female, possession of a stolen motor vehicle, assault on a government employee, and possession

of a firearm by a felon. See id. at ff 16-32. Moreover, Pugh has an extensive history of violating

state probation and federal supervised release. See id. Pugh also has a staggering history of

disciplinary in.fractions in state and federal prison. See id. at        ff 24, 29, 31; [D.E. 67-2].
Nonetheless, Pugh has taken some positive steps while incarcerated. See [D.E. 61] S; [D.E. 64] 8,

147-48. The court also has considered Pugh's exposure to COVID-19, his health conditions, his

rehabilitation efforts, and his release plan. Cf. Pem,er v. United States, S62 U.S. 476, 480-81

(2011). Having considered the entire record, the steps that the BOP has taken to address COVID-19

and treat Pugh, the section 3S53(a) factors, Pugh's arguments, the government's persuasive response,

and the need to punish Pugh for his serious criminal behavior, to incapacitate Pugh, to promote

respect for the law, to deter others, and to protect society, the court declines to grant Pugh's motion

for compassionate release. See, e.g., Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966-68

(2018); Ru:ffuL 978 F.3d at 1008-09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205S1S, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Pugh's request for home confinement, Pugh seeks relief under the CARES Act. See

[D.E. 61]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-S626, 2020 WL S52S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK, 2020 WL

S53S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

                                                   7

            Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 7 of 8
4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Pugh's request for home confinement.

                                             II.

       In sum, the court DENIES Pugh's motion for compassionate release [D.E. 61], and

DIS:MISSES Pugh's request for home confinement.

       SO ORDERED. This .11:.. day of February 2021.



                                                       J     SC.DEVERID
                                                       United States District Judge




                                              8

           Case 5:17-cr-00154-D Document 71 Filed 02/12/21 Page 8 of 8
